Citation Nr: 0508393	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  01-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued in October 2000 and May 2002 by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by occasional nightmares, sleep 
impairment, depression, isolation, suspiciousness, and some 
difficulty in establishing and maintaining effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in October 2001 and May 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have also been associated with the claims 
file.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case, and a supplemental statement of 
the case and two supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  The veteran was given 
VA examinations in August 1999, October 2001, and June 2003, 
and is currently being monitored for PTSD at his local VA 
facility.  Thus, VA's duty to assist has been fulfilled.

The Board observes that VA did not specifically seek out all 
evidence in the veteran's possession, specifically, VA did 
not request private psychiatric treatment records from A.B. 
at Cornerstone.  However, A.B. did submit, via the veteran, a 
September 2000 letter summarizing treatment of the veteran.  
The Board further observes that by failing to reply to 
requests for information about any additional evidence not of 
record, the veteran has stated sub silentio that he neither 
has, knows of, nor wishes to provide, any further pertinent 
evidence.  Hence, no evidence has been lost to the record, 
and there is no failure to assist the veteran simply because 
VA did not explicitly ask him to submit all evidence about 
which he is aware.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Facts

On a VA psychiatric examination report dated in August 1999, 
the veteran reported that he enlisted in the Marines within 
two weeks of his high school graduation, motivated by an 
"idealized image of combat," and "in order to 'avenge the 
deaths of his buddies killed the year before' while he was 
still in high school."  He described training in service for 
a position "which he described as 'a gun-slinger.'"  He 
reported being "assigned to work with [Central Intelligence 
Agency] personnel" during his first tour in Vietnam.  He 
stated that he was then stationed at Quantico, teaching 
classes for a school demonstration group, but that he found 
this assignment "too spit and polish."  He indicated, 
"after being 'investigated for top clearance,' he 
volunteered to return to Vietnam so he could 'win the Medal 
of Honor.'"  The veteran reported that this request was 
initially denied, and he was sent to a psychologist for a 
single session.  He stated that he sought "the help of a 
state senator and was able to return to Vietnam where he 
served in the Special Forces."  Following this, the veteran 
was reportedly sent to Okinawa and "quickly received two 
meritorious promotions."  He reported that he saw active 
combat on both tours in Vietnam, that he was subjected to 
mortar attacks, was involved in a siege, and witnessed 
"several companions wounded or killed in action."  The 
veteran specifically named several of these companions.  He 
reported a "distressing event" in which he "unknowingly 
avoided a Viet Cong ambush which resulted in the death by 
torture of a 10 year-old Vietnamese boy who had assisted [the 
veteran's] unit."

The veteran reported being married three times and divorced 
twice.  He described difficulties in his marriages, 
attributing many problems to his wives.  He stated that he 
got along well with his stepson, and he endorsed having good 
relationships with his sons from his second marriage.

He reported being unemployed for the first six years after he 
was separated from service and that he had attempted to go to 
college, but that he failed to earn a degree.  The veteran 
stated he had had approximately twenty jobs, most of which 
were sales-related.  In several of these jobs, he reported 
conflict with other employees or superiors as the reason for 
termination.  With regard to several others, the veteran 
simply stated "I left" as the reason for leaving.  He 
reported absenteeism at the rate of between one and eight 
days per month for a majority of these jobs.  He was 
unemployed at the time of the examination but stated that he 
expected a job within the next three weeks.

The veteran reported a history of drug use to include 
marijuana, LSD, and cocaine, but that he replaced these drugs 
with alcohol in 1976, and had not used drugs since that time.  
He reported drinking heavily during his first two marriages, 
and that at the end of his second marriage, "he 'fell into 
the bottle heavily.'"  He stated that he had "abused both 
drugs and alcohol in an attempt to subdue unpleasant 
memories."  He denied having a drinking problem and stated 
that he had "cut down over the last few years."  He also 
reported that he had never received treatment for alcohol or 
drug abuse.

Regarding his symptoms, the veteran reported "sleeping 
fitfully" and often having "nightmares from which he wakes 
up sweating."  He reported thinking of childhood friends who 
were killed in action.  He endorsed hypervigilance and 
reported that it was "particularly distressing when people 
are either next to or behind him."  The veteran indicated 
that he avoided going to movies, but that he was "able to be 
involved with Independence Day celebrations despite the fact 
that he finds the noise associated with fireworks 
disturbing."  He reported "a strong contempt and disrespect 
of government and authority" since he returned from Vietnam.

He stated that he "feels confusion, anger, guilt, and 
intolerance for mistakes."  He described "re-experiencing 
events" in the form of nightmares, as well as repeated 
thoughts about lost comrades.  The examiner noted, 
"Interestingly, however, [the veteran] does not relate 
specific combat traumas to his nightmares, or intrusive 
thoughts; he is altogether vague about the content of his 
nightmares, and focuses on the loss of childhood friends in 
Vietnam, whose deaths he did not witness."  The examiner 
further noted, "It is entirely possible, however, that [the 
veteran] did not feel sufficiently comfortable with the 
examiner to share the details of the nightmares or 
flashbacks."

The veteran appeared "impeccably groomed and appeared to pay 
careful attention to being fashionably dressed."  He was 
"cooperative and engaging throughout the interview, 
answering questions as appropriate."  However, the examiner 
observed that the veteran "displayed a lack of engagement by 
means of his avoidant and fleeting eye contact, almost 
constantly paying attention to the décor of the room rather 
than the interviewer."  Minimal signs of distress or anxiety 
were present over the course of the interview.  The veteran 
was oriented to person, place and time and displayed no 
symptoms associated with a formal thought disorder.  He 
denied suicidal or homicidal ideation or intent, and showed 
no obvious cognitive deficits or abnormalities.  Speech rate 
and rhythm were normal and content was clear.  The examiner 
observed that the veteran's speech was "particularly 
elaborate when discussing his own accomplishments."  Overall 
judgment was noted as "good," although his insight appeared 
"to be clouded by unrecognized personal grandiosity."

The examiner noted that the veteran admitted to having made 
"major errors in judgment in his quest for higher visibility 
and better paying jobs."  The examiner observed that the 
veteran's "disengagement" from the interviewer, as well as 
his historical use of alcohol and drugs to escape thoughts 
about combat experiences, suggested "a behavioral tendency 
to avoid distressing cognitions and feelings by withdrawal."  
The examiner noted that the veteran had an "inability to 
successfully manage feelings of hostility or anger in a 
constructive manner," and that this was evidenced by the 
numerous jobs that ended due to interpersonal conflicts.  The 
examiner further observed that the veteran had, in addition 
to his PTSD symptoms, an interpersonal behavioral pattern 
consistent with the diagnosis of Narcissistic Personality 
Disorder:

He displays a grandiose sense of self-
importance (i.e., he was going to Vietnam 
in order to be an avenging gun-slinger), 
he shows a propensity to align himself 
with high-status individuals (i.e., John 
Wayne, a state senator), expects to 
achieve unreasonably high levels of 
success (he fantasized about winning the 
Congressional Medal of Honor), exhibits a 
sense of entitlement (i.e., he should have 
been sent to Vietnam simply because he did 
not like his assignment at Quantico), 
describes his achievements in a way that 
pulls for excessive admiration (i.e., 
almost gloating when describing that he 
received two meritorious promotions...), and 
is unwilling or unable to empathize with 
others (i.e., his marital problems are all 
blamed on his partners).

The examiner further stated, "This characterological 
disorder is also associated with irritability, rage, and 
alcohol and substance abuse, all of which are part of [the 
veteran's] history and current symptomatology."  The 
examiner noted that the veteran's then-current status 
appeared to be "significantly impacted by his combat 
experiences."  The examiner opined that the veteran would 
likely have difficulty in both personal and professional 
endeavors because of his "excessive irritability and 
intolerance of others' mistakes."  This conclusion was 
evidenced by the veteran's "ineffectiveness in maintaining 
long-term meaningful employment and fulfilling stable 
interpersonal relationships."  The examiner noted that the 
veteran's "chronic drinking" appeared to be a form of self-
medication, and "is likely to have exacerbated his ability 
to successfully develop satisfying interpersonal 
relationships or retain employment."  It was noted that, 
although the veteran had no apparent problems initiating 
relationships, his tendency to withdraw or "get into 
conflict with those around him is likely to further plague 
him in the future."

The examiner concluded by stating that these manifestations 
of PTSD "appear to be exacerbated by his characterological 
grandiosity and need for admiration."  It was further noted 
that the veteran would likely require assistance and support 
in "changing and managing these maladaptive behavioral 
patterns which have effected [sic] numerous domains of his 
life."  The veteran's condition was diagnosed as PTSD and 
Narcissistic Personality Disorder and he was assigned a 
Global Assessment of Functioning (GAF) score of 64.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score of 61 to 70 indicates mild symptoms such 
as depressed mood and mild insomnia.  A score in this 61 to 
70 range could also indicate some difficulty in social or 
occupational functioning, but generally functioning pretty 
well, and having some meaningful personal relationships.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

In a September 2000 report, A. B., M.S., indicated that he 
had met with the veteran for approximately six months.  He 
noted that over the six-month period in which he had worked 
with the veteran, he "never felt that I knew him."  He 
stated, "He always seemed to have 'one foot out the door,'" 
and noted that it was "very difficult to stay on task."  He 
indicated that the veteran was "significantly damaged by the 
experience," of serving in Vietnam.  The therapist diagnosed 
the veteran's condition as PTSD and assigned a GAF 
designation of 58, indicating moderate symptoms such as flat 
affect, circumstantial speech, and occasional panic attacks.  
A GAF designation in the 51 to 60 range could also indicate 
moderate difficulty in social or occupational functioning 
such as few friends and conflicts with co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

In October 2000, service connection for PTSD was granted, and 
evaluated as 30 percent disabling from June 1999.  The 
veteran appealed this evaluation and a new rating decision 
was issued in May 2002, which evaluated the veteran's PTSD at 
50 percent disabling, effective also in June 1999.  Of record 
at the time of the May 2002 rating decision were additional 
medical records and additional statements from the veteran 
which had been associated with the veteran's claims file 
after the October 2000 rating decision.

A VA outpatient treatment note dated in February 2001 shows 
that the veteran reported that he underwent an evaluation by 
a Marine psychologist prior to his second tour of duty and 
indicated that he did not think that there were any 
abnormalities noted."  The VA examiner noted the veteran's 
reported prior sessions with a private therapist, and noted 
that the veteran reportedly "quit [private therapy] several 
months ago as he worked full time in sales and had difficulty 
making these appointments."  The veteran reported having 
many jobs in sales and stated that they "have all been good 
jobs" and "with good earning potential and he has earned 
quite a bit of money."  He reported generally becoming angry 
with the owners or bosses of these businesses and leaving.  
The veteran stated he had good relationships with his two 
sons and one stepson.

The veteran's chief complaint upon examination was not having 
slept well in over thirty years, getting a maximum of four 
hours of sleep per night.  He reported having "difficulty 
with irritability, easy anger, hyperarousal, and easy startle 
response."  He stated he avoided these problems with 
excessive use of alcohol, which he reported he began using 
after service.  He reported having quit alcohol altogether 
approximately three years earlier in 1999.  He denied any 
other substance abuse history.

He stated he had nightmares approximately twice a week about 
hunting around a hill with his gun before being overrun with 
Viet Cong.  He stated that prior to entering the service, he 
would go hunting, but since returning from service, he had 
not touched a gun or "had any desire to hunt."  He 
indicated that he had no "clear bouts of major depression, 
but [he] does have occasional intermittent depressive 
symptoms that last a day or two at a time."  The veteran 
reported that approximately three years prior, just before 
reportedly stopping drinking alcohol, he thought about 
committing suicide, but "the thought of what it would do to 
his three sons disturbed him considerably and he did not."  

Upon mental status examination, the veteran presented as an 
alert, fully oriented, attentive, adequately groomed man who 
made good eye contact.  The examiner observed that the 
veteran was "a very cynical and rather angry person."  His 
mood was constricted, and he had "a very tightly controlled 
angry affect."  The veteran's speech overall was of normal 
tone and rate.  The examiner noted that the veteran had not 
had any suicidal ideation "since he quit alcohol," and 
there was no homicidal ideation and no psychosis.  Cognition, 
insight and judgment were intact.  The examiner affirmed the 
previous diagnosis of PTSD, and noted that the veteran had 
not been prescribed medication.  The examiner provided the 
veteran with a prescription for Sertraline with a plan for a 
gradual increase in dosage.  The GAF designation was "55, 
symptoms are moderate."

In April 2001, VA outpatient treatment notes indicate that 
the veteran had not been taking his medication due to a heart 
condition.  The prescribing examiner/treating psychiatric 
physician assured the veteran that he could take the 
medication.  At that time, the veteran was noted to have good 
eye contact and an unchanged mood and affect from February.  
There also continued to be no suicidal or homicidal ideation.  
Cognition, insight and judgment were intact.

In a statement dated in May 2001, the veteran claimed to 
warrant a higher disability rating because he spent two tours 
in Vietnam and stated, "I have guilt feelings, intrusive 
thoughts, crying spells, panic attachs [sic] memory loss and 
many other problems."  The veteran contended that he had 
nightmares "almost every night."  He indicated that he 
dreamt of the 10-year-old Vietnamese boy who assisted his 
unit.  The veteran stated, "I have thoughts of suicide all 
the time."  He also stated, "I have a major problem dealing 
with authority, sometimes just people in general."

A VA outpatient treatment note from May 2001 revealed the 
veteran reported taking his medication.  The treating 
psychiatric physician ordered an increase in the dosage to 
help the veteran sleep.  The veteran now reported that he was 
feeling "survivor guilt," and was having intrusive thoughts 
about the 10-year-old boy he reportedly "feels he could have 
saved."  The veteran reported an "easy temper, easy 
irritability, mistrust esp[ecially] of the government, 
avoidance esp[ecially] of Orientals."  No side effects of 
medication were observed or reported.  The examiner referred 
the veteran and his wife to couple's therapy.

At the May 2001 meeting, the examiner found the veteran to be 
alert, oriented, cooperative, and with "some eye contact."  
His mood was "less irritable, less distant, less 
supercilious," and he had normal speech and language.  There 
was no suicidal or homicidal ideation, and he had intact 
cognition, insight and judgment.

During a follow-up July 2001 visit with this same treating 
physician, the veteran still had symptoms of easy 
irritability, decreased sleep, sensitivity to noise and 
crowds, and with hypervigilance and an "inability to 
relax."  The veteran reported no effects or side effects 
from the medication.  He reported that his wife would not go 
to therapy with him and indicated that he would consider 
individual therapy for himself.  The examiner found the 
veteran to be alert, oriented, mildly guarded, but with 
improved eye contact.  His mood and affect were dysphoric, 
but "a little less anxious," and his speech and language 
were normal.  There was no suicidal or homicidal ideation, 
and no psychosis.  Cognition, insight and judgment were 
intact.

In his August 2001 substantive appeal, the veteran's comments 
included, "Social impairment...  I become uncomfortable with a 
group of non-Marines."  He stated, "Gross impairment in 
thought process (the number of jobs I have had confirm 
this[sic]."  He also indicated that being "always at the 
ready for hostile action" was an indication of persistent 
delusions.  He stated that his nightmares continued.  

A VA social work note from October 2001 indicates that the 
veteran reported working 60 hours a week at his sales job.  
He reported a substance abuse history to include "THC 
[marijuana], cocaine, heroin, psychedelic drugs, speed, 
downers, anti-depressants, etc."  He stated that he had not 
used these drugs since 1974, and that he began abusing 
alcohol in 1972.  He indicated that he just stopped drinking 
three weeks earlier.  He reported drinking "hard liquor, 
one-half bottle plus five to six beers, and five to six shots 
of tequila per day."  He indicated that the alcohol 
ingestion had lessened with age.  The veteran reported being 
active in sports such as "basketball, baseball, football, 
and running."  He also indicated that he walked several 
miles a day for exercise since he had "open-heart surgery in 
March 2001."  He continued to be gainfully employed, full 
time, and it was noted by the interviewer that he is able to 
maintain employability.

Upon VA psychiatric examination in October 2001, the VA 
clinical psychologist noted that the veteran had two 
psychological evaluations while in service.  These 
examinations reflected a diagnosis of "depressive reaction 
and immature personality" in 1969 and "adult situational 
reaction" in 1970.  The examiner noted the veteran's current 
prescription medication and dosage, and that the record 
reflected decreased anxiety with the medication.

Upon interview, the veteran reported using no drugs since 
1976.  A thirty-year history of heavy drinking was noted, 
with the veteran reporting no alcohol use for the past three 
years.  The psychologist noted that since the events of 
September 11, 2001, at the World Trade Center, a few weeks 
earlier, the veteran reported he had begun heavy drinking on 
the weekends and some drinking during the week.  He reported 
having difficulties falling asleep, due to intrusive thoughts 
of combat.  He stated he had a sporadic appetite but with no 
"particular appetite problems."  The veteran reported that 
he had experienced one instance of a suicidal crisis about 
ten years ago.  The veteran reported having "had anger 
episodes in the past but most situations that he reports have 
been verbal without specific threat to anyone else."  He 
reported combat-related nightmares approximately twice a week 
and having "daily flashbacks" since September 11, 2001, and 
wanting to "do something about it."  He reported trying to 
re-enlist in the Marines.  He reported daily symptoms of 
hyperarousal, including pronounced irritability.  He had a 
"constant conflictual style of communication both at home 
and in the work setting where he pushes others verbally."  
The veteran reported conflict with his wife over the past 
year but that his relationship with his stepson was "very 
positive."  

The mental status examination revealed the veteran to be neat 
in appearance and independent of self-care.  He was observed 
to be oriented to person, place, time, and situation.  The 
veteran was alert and cooperative, and his motor behavior was 
within normal limits.  The veteran's affect was labile, 
although his mood was noted as "erratic with some evidence 
of irritability, but no clear depressive or anxiety symptoms 
at this time."  The psychologist noted no history of 
hallucinations, "past or present."  There was no homicidal 
ideation.  There were no cognitive problems noted.  The 
veteran's memory function was intact, and the examiner noted 
the veteran's intelligence level to be above average.

The psychologist's assessment summarized the diagnoses 
assigned to the veteran while in service and since treatment 
began in 1999.  The VA psychologist stated:

The diagnosis of immature personality, 
which was made in 1969, reflects a 
terminology that is no longer in use in 
the current diagnostic system.  Most 
likely, the characteristics, which were 
observed at that time, would be consistent 
with a diagnosis of narcissistic 
personality in the current... diagnostic 
system.  [The veteran] has a cluster of 
personality traits (grandiosity, sense of 
entitlement, belief in being special, 
arrogant and haughty behavior, envy of 
others) that are sufficient to make a 
diagnosis of narcissistic personality.  
The impact of these symptoms on his 
current functioning is judged to be at the 
mild level.  The majority of his current 
impairment is directly due to his [PTSD] 
symptoms.

The VA psychologist observed that the veteran had "chronic 
occupational and social problems resulting in multiple 
marriages and occupational instability."  He noted that the 
veteran "has been able to sustain full-time employment but 
he has been unable to stay with jobs and make advancement and 
have job stability."  The psychologist opined that the 
veteran had experienced "an exacerbation of [PTSD] symptoms 
in the past month since the World Trade Center bombing that 
is producing moderate to severe psychosocial impairment and 
moderate occupational impairment []."

The VA psychologist assigned a GAF designation of 45 and 
attributed this lower score to the "decline on functioning 
over the past month; prior to [September 11th] his GAF was 
probably in the 50 to 55 range."  A GAF designation of 41 to 
50 indicates serious symptoms, such as suicidal ideation 
and/or severe obsessional rituals.  A designation in this 41 
to 50 range could also indicate serious impairment in social 
or occupational functioning, e.g., having no friends and an 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  However, the 
psychologist indicated that the "prognosis is good for some 
improvement in functioning from the current status."

In December 2001, the veteran returned to his treating VA 
psychiatric physician for a follow-up appointment.  The 
veteran reported one episode of a "depersonalization sort of 
hallucination," and he was referred to a VA neurologist for 
an examination regarding the possibility of a "partial 
complex seizure disorder."  Aside from this, the physician 
stated, "per mental status examination, he is a little 
better than when I initially started seeing him."  The 
veteran was observed to be alert, oriented to person, place, 
and time.  He was attentive, cooperative, and with good eye 
contact.  The veteran was observed to be "less intense, less 
anxious, a bit more relaxed than he had been in the past."  
The veteran had normal speech and language with no impairment 
of thought process or communication.  There was no suicidal 
or homicidal ideation, and no psychosis.  The veteran's 
cognition, insight and judgment were intact.

The record reflects that the veteran's wife contacted the VA 
Mental Health Clinic in December 2001, in distress, seeking 
assistance.  She indicated that the veteran had been drinking 
"excessively" and "doing nothing but watching tapes of Bin 
Laden."  The veteran's wife stated that she believed that 
the veteran had not been taking his medication, and that he 
had been "violent, but no hitting, 'just being nasty to me 
and our son.'"  The veteran's wife indicated that she was 
interested in seeking counseling, but that the veteran would 
not be "open to it."  The veteran reported that his wife 
overreacted about everything.  He admitted to "occasional 
drinking" but denied "any violent episode."  He felt that 
something was wrong with his wife.  The veteran's wife was 
noted as being "interested in saving her marriage."  She 
indicated that would contact the examiner for support 
therapy.  The veteran reported he was not interested in 
couple's therapy.

The veteran's wife sought therapeutic support with the 
recipient of her initial call approximately one week after 
the above-described incident, also in December 2001.  The 
wife reported that she and the veteran were experiencing 
persistent marital problems, but that the veteran seemed 
"unwilling to make a change."  She reported that she had 
been working three jobs to pay the bills but had to quit one.  
She stated that, during their marriage, they had been evicted 
twice, and she was afraid that they were going to be evicted 
again due to the veteran's drinking, dishonesty, and his 
refusal to give her any money for bills.  She reported that 
the veteran "prefers to eat out and spend his money in 
bars" and that the veteran had physically abused her in the 
past.  The therapist noted that the veteran was unwilling to 
participate in "conjoint therapy."

In January 2002, the veteran reported for a follow-up 
appointment with his treating psychiatric physician.  Upon 
mental health examination, the veteran was alert and oriented 
to person, place, and time.  He was attentive and made good 
eye contact.  The veteran's overall mood was observed to be 
"a bit less anxious" and his speech was of normal tone and 
rate.  There was no suicidal or homicidal ideation, and there 
was no psychosis.  Insight, cognition, and judgment were 
intact.

The physician noted that the veteran reported that he 
believed his marriage was over, and that he had felt this way 
for many years.  The veteran expressed concern regarding the 
stepson and his relationship with the child following a 
divorce.  Because of this, he was willing to have some 
conjoined sessions with his wife.  The veteran reported that 
the Sertraline had helped him.  He reported that his wife 
"tends to blow things out of proportion and exaggerate 
considerably."  He reported only drinking one night per week 
on Fridays and that instead of arguing with her like he used 
to, he now felt calmer with the medication and could just 
"walk away."  

In February 2002, the veteran and his wife met for couple's 
therapy.  The veteran reported that he thought their marriage 
was over.  The veteran's wife indicated that the main problem 
in their marriage was the veteran's drinking and "purposeful 
isolation" from his family.  She indicated that the veteran 
"partially" complied with taking his medication.  The 
veteran disputed this but admitted to not taking it when he 
was drinking.  They then discussed the veteran's PTSD 
symptoms.  The therapist noted, "While [the veteran] 
understands his disorder, he gave little consideration to 
[its] effect on his relationship with his wife and others."  
The veteran acknowledged that his drinking "is self-
medication and the significant time spent with his 'Marin[e] 
buddies' is another coping mechanism for his PTSD, and it's 
possible his wife doesn't understand this, therefore, [she 
is] feeling left out."  The therapist concluded by 
recommending Al-Anon for the wife, and PTSD-specific therapy 
for the veteran.

The veteran returned to his treating psychiatric physician in 
March 2002.  The veteran reported that his wife "evidently 
decided to stop therapy after this one session with him."  
The physician discussed inviting the wife to their next 
follow-up session.  The veteran stated that he had decided to 
get divorced.  The veteran also reported no further 
hallucinations, besides the first one, regarding his presumed 
seizure disorder.  He reported that he was "a bit more 
labile and irritable at work and at home" and stated that he 
was not taking his medication on a regular basis.  The 
physician suggested that the veteran attend group and 
individual therapy.

The mental status examination revealed the veteran to be 
alert, attentive, and oriented to person, place and time.  
The veteran's mood was "slightly anxious" and his affect 
was "mildly labile."  Speech and language were normal, and 
he was without suicidal or homicidal ideation.  The veteran's 
insight, cognition, and judgment were intact.

In April 2002, the veteran wrote a letter to his 
Congressional representative asking for assistance in a 
"dispute that has arisen between the Veterans Administration 
and myself" since he filed a claim in "June of 1998."  The 
veteran wrote a summary of his military experiences, and then 
stated, "I knew nothing of P.T.S.D. for thirty years, I just 
thought that I was quite a bit different from other, three 
lost marriages, lost jobs, lost friends and all the scotch 
consumed to be able to sleep all night, 30% is a slap in the 
face."  The veteran then stated, "Another vet that I know 
is getting 100% and he was no where near the Northern I Corp 
area, he wasn't even infantry."  The veteran asked, "How 
does the V.A. classify claims?  Either classify me as 100% 
disabled or allow me to join the Marines again, so this 
warrior can die defending this country."

The RO issued a rating decision in May 2002, which evaluated 
the veteran's PTSD at 50 percent disabling, effective as of 
the date of the original claim submitted in June 1999.  The 
veteran continued his appeal of the disability evaluation 
assigned to his service-connected PTSD.

In support of his claims, the veteran submitted a statement 
dated in November 2002.  In this statement, the veteran 
indicated that the medication he was taking for PTSD had 
affected his memory and aggressiveness.  He stated, "Memory 
is a tool all business people rely on to be successful, I 
can't and have a hard time remembering, details that before 
medication was rendered, were never forgotten."  He further 
stated, "My aggressiveness, is gone, a salesman must be 
aggressive."

In January 2003, the veteran returned to his treating VA 
psychiatric physician.  He reported that he had been fired 
from his job.  The veteran reported that he had been fired 
from this position three times "due to his temper" and 
"verbal outburst" prior to this firing.  On this occasion, 
the veteran "apparently had had it out with the new manager 
and told him what he thought, in addition to telling him that 
he would rearrange his face..., i.e., he threatened this 
person."  The veteran indicated that assault charges were 
not pressed against him.

The physician observed that the veteran had "hyperarousal 
symptoms of easy eligibility and labile temper."  The 
physician also stated that the veteran "has symptoms of 
partial complex seizures" and referred him to Neurology.  
The physician noted that the veteran's medication had been 
changed from Sertraline to Valproate to help with "the PTSD 
hyperarousal symptoms and any partial seizure symptoms."  
The veteran reported that he had been taking his medication 
"sporadically."

Upon mental status examination, the veteran was alert, 
oriented and attentive.  The physician observed, "He is a 
bit tense and he is a bit angry today."  The veteran's mood 
and affect were "a bit labile," but "he has a normal tone 
and rate of speech."  There was no suicidal or homicidal 
ideation, and no psychosis.  Cognition, insight and judgment 
were adequate.

The veteran failed to report for an April 2003 follow-up 
appointment with his treating psychiatric physician.  
Nevertheless, the physician contacted the veteran at home and 
told him that his recent neurological examination showed 
"some possible abnormalities" and that he should be sure to 
keep his next Neurology appointment.  The physician then told 
him that his current medication would not likely help him 
with this, but it would continue to help his PTSD symptoms.  
The veteran reported that he had not been sleeping very much 
due to watching coverage of the war in Iraq on television.

Later in April 2003, the veteran attended a follow-up 
appointment with his treating psychiatric physician.  He 
reported that it was "a very bad day" because it was the 
anniversary of death of a friend in Vietnam.  The veteran did 
not witness this death.  The veteran reported that he had a 
drink with lunch prior to keeping his appointment.  He 
reported that he was not intoxicated and that he did not 
drink on a regular basis.  The physician then discussed the 
effects of mixing alcohol with his prescribed medication.

Upon mental status examination, the veteran was observed to 
be alert, oriented and attentive.  He was "more relaxed than 
he has been, but this may also be that he had a [drink] with 
lunch before coming here."  The physician observed no 
dysarthria or ataxia, or evidence of intoxication, and his 
mood overall "is still intense with some irritability and 
lability."  There was no impairment of thought process or 
communication.  The veteran's tone and rate of speech were 
normal.  There was no suicidal or homicidal ideation, and no 
psychosis.  The veteran denied delusions, and was noted as 
having adequate cognition, insight and judgment.  The 
physician recommended that the veteran resume individual 
therapy, as well as begin group therapy.  The veteran 
refused.

Upon VA examination in June 2003, with the same psychologist 
from August 1999, the veteran reported that he was requesting 
an increase in his PTSD disability rating because "he has 
friends, relatives, and acquaintances who 'went through the 
same or less than I did,' but are rated at 100% for PTSD."  
The psychologist noted that the request for an increase is 
the veteran's attempt to "rectify what he perceives to be a 
gross injustice."  The psychologist noted the change in the 
veteran's medication as due to "a possible seizure 
disorder" after reporting, "what are assumed to be 
neurologically-based visual anomalies."

The veteran reported that he was living with his wife, 
mother-in-law and stepson.  He reported that he was 
unemployed after having been fired from a sales position.  
The veteran explained that he was fired because, "when I see 
someone taking advantage of others, I become... like the 
sheriff.  Because I always win."  The psychologist noted, 
however, that the clinical record "contains a significantly 
different account from his altruistic narrative," and 
recounted the description of the firing as detailed in the 
January 2003 note.  The psychologist observed that although 
the veteran appeared "inconvenienced" by the firing, as it 
left him and his wife with only one car, "[the veteran] does 
not appear perturbed by his unemployed status, and credits 
his attractive tan to 'having nothing to do but play 
outside.'"  

Upon mental status examination, the veteran "presented for 
evaluation, entering this writer's office without knocking, 
meticulously groomed and dressed."  The veteran was observed 
to be alert and "well-oriented in all spheres."  The 
psychologist recorded, "He immediately announced that we had 
met before and was quite sure I remembered him (I did not and 
this seemed to disturb him); this controlling self-assured 
interpersonal approach persisted for the duration of contact 
with this writer."  The veteran's mood was observed to be 
labile, and his affect "alternately accommodating and 
irritable, based on the content of the discussion."  The 
veteran denied the presence or experience of hallucinations 
or delusions, "neurological problems notwithstanding."  The 
veteran displayed no evidence of depression, anxiety, or 
psychosis.  He reported no increase in his PTSD symptoms and 
"judges himself to be more psychiatrically intact than when 
last examined shortly after the World Trade Center tragedy."  
The veteran denied suicidal or homicidal ideation or intent.  
The psychologist observed:

[The veteran's] PTSD symptoms do not seem 
to have increased or worsened 
significantly since his last [] 
examination; in fact, it may well be said 
that these have improved, as predicted by 
[the examiner in October 2001] for the 
reasons he outlined in his October 2001 
exam.  The narcissistic tendencies which 
[the examiner in October 2001] accurately 
theorized have exacerbated [the veteran's] 
PTSD have not abated, however.  While it 
is true that [the veteran's] vocational 
situation has changed since his last exam 
9he was fired from his job in January), 
this appears to have been predicated by 
his Narcissistic Personality Disorder.  It 
is this disorder which has allowed him to 
reconstruct the event to better suit his 
fragile intrapsychic structure, and to 
view it as a positive circumstance (hw now 
has time to work on his tan).

The veteran reported that he had ceased taking part in 
private individual therapy with A.B.  The psychologist noted 
that the veteran's treatment for PTSD was limited to 
psychopharmacology, and that he had missed his last scheduled 
appointment with his treating VA psychiatrist.  The 
psychologist stated, "Despite these net reductions in 
therapeutic intervention, [the veteran's] PTSD has not 
worsened significantly, suggesting that any negative impact 
to his vocational and/or interpersonal functioning is 
attributable to his personality disorder, rather than his 
[PTSD]."  The veteran's was assigned a GAF score of 69.

The day after this examination, the veteran wrote a letter to 
the VA regarding the examination.  He stated, "When I went 
to [the] assigned room I went and startled the woman 
inside."  The veteran wrote "She asked me if I had clear 
glasses with me (I was wearing prescription sunglasses) she 
wanted to see my eyes."  The veteran indicated that it was 
his belief that the examiner did not read his records based 
on her first question, which the veteran stated was, "When 
were you in the Army?"  The veteran stated that the examiner 
"talked down to me."  The veteran wrote that he remembered 
the examiner from 1999 and stated, "She was very combative 
then.  In 99 she followed me to my car and told me that [if] 
I ever needed help to call her."  He concluded by again 
saying, "She was very combative, I don't need this kind of 
behavior.  She told me that she was going to make copies of 
some things in my file."  The veteran attached a copy of the 
January 2003 treatment note, and stated, "I have a feeling 
it is missing from my file."

A June 2003 rating decision continued the veteran's assigned 
50 percent disability evaluation for PTSD.

The veteran's next follow-up psychiatric appointment was in 
July 2003.  The veteran reported "working on his book," and 
he read several sections to the VA physician.  Per mental 
status examination, the veteran was noted to be alert, 
oriented, and attentive.  He was observed to "a little bit 
more relaxed than he has been in the past with a little bit 
less dysphoria and lability of affect."  He had a normal 
tone and rate of speech, and had no suicidal or homicidal 
ideation.  There was no psychosis, and he had adequate 
cognition, insight and judgment.  The physician attributed 
the veteran's reduction in symptoms to a lack of work-related 
stress, as he was unemployed.  The physician stated, "He is 
calmer today.  I do not necessarily think this is an effect 
of medication as he does not take the medications regularly.  
He only takes them sporadically when he remembers."

A September 2003 addendum to the June 2003 examination report 
recounted the findings that the veteran's functional changes 
or behavioral difficulties were "an expression of the 
character pathology from which he suffers, specifically 
Narcissistic Personality Disorder.  The psychologist added 
that since the June examination, the veteran had been 
evaluated for a neurological disorder with a resultant 
provisional diagnosis of multiple sclerosis (MS).  Despite 
this change in physical status, the psychologist noted the 
July 2003 remarks of the veteran's treating psychiatric 
physician regarding the reduction in symptoms and how it was 
unlikely that the betterment was due to medication.

The addendum further stated that when the veteran was last 
evaluated, he was compliant with his medication, "which was, 
functionally, his only form of treatment for the PTSD."  The 
psychologist then noted, "At this time, he takes medications 
only intermittently, suggesting even more dramatically than 
was the case in June, that despite reductions in therapeutic 
intervention, [the veteran's] PTSD has not increased in 
severity."  The psychologist affirmed diagnoses of "Combat 
related [PTSD], mild to moderate," with Narcissistic 
Personality Disorder, and assigned a GAF designation of 69.

At an October 2003 follow-up psychiatric appointment with his 
treating physician, the veteran reported that he had been 
going on the Internet, where he had connected with other 
Vietnam veterans.  He reported, "he has learned [that] there 
were several people who appreciated the fact that he saved 
their lives."  The veteran reported that going on-line in 
this way "is, in a sense, group therapy for him."  The 
veteran reported getting along better with his wife, and 
stated that he had a "good" relationship with his two older 
sons and stepson.  The veteran reported that he had not been 
using alcohol, and that his medication helped him to sleep.

On mental status examination, the veteran was alert, oriented 
and attentive, "He remains intense; however, his lability of 
mood remains improved."  The veteran's tone and rate of 
speech were normal, and he had no suicidal or homicidal 
ideation, and no impairment of thought process or 
communication.  There was no psychosis, and the veteran's 
cognition, insight and judgment were intact.  The veteran was 
observed, "to have problems with some dysarthria," but this 
was noted to be mild.  There was no aphasia.  It was also 
noted that the veteran was having "intermittent difficulty 
with his gait" and writing.  He reported a tremor in his 
right hand.  The treating physician recommended that the 
veteran follow up with the neurologist.  Further, the 
physician stated, "I think the veteran is better with the 
use of [medication] at bedtime."

The veteran submitted a statement in November 2003.  In this 
statement, the veteran indicated that when he takes his 
medication, he sleeps "mostly undisturbed."  He also 
recounted stressful events he experienced while in the 
service.  The veteran expressed frustration with the June 
2003 rating decision, by stating, "Item 2.  'you were 
meticulously groomed and dressed, alert, well oriented,' What 
the hell does my state of mind have to do with how I am 
dressed?"  The veteran again directed attention to his 
military records and his experiences in Vietnam.  He also 
stated, "I would not have gone through so many jobs if I 
weren't combative."
The veteran attended a February 2004 follow-up psychiatric 
appointment with his treating physician.  The veteran 
reported that he had not been taking his medication as 
prescribed, but that he had also not had any recurrence of, 
what the physician "would describe as panoramic 
hallucinations."  The veteran reported taking more of his 
prescribed Trazadone and "feels that this is helping 
considerably."  He reported feeling "much more relaxed and 
he is sleeping very well at night."  The veteran indicated, 
"he is getting along very well with his wife and his 
family."  The physician instructed the veteran not to 
increase the Trazadone any more.  The veteran was noted to 
have some mild dysarthria, but no tremors.  His gait was 
reportedly "a little bit slowed."  The veteran reported 
that he had noticed "tremors at times and he has had some 
difficulty writing."  The veteran indicated that he had not 
followed up with neurology, and he was again instructed to do 
this.

Upon mental status examination, the veteran was alert, 
oriented and attentive.  The physician noted, "He makes good 
eye contact."  The veteran's mood was observed to be relaxed 
and euthymic, and his body posture was likewise "much more 
relaxed."  The veteran's speech was noted to be of a normal 
tone and rate, and there was no impairment of thought process 
or communication.  There was no suicidal or homicidal 
ideation, and no psychosis.  Cognition, insight and judgment 
were intact.

A March 2004 rating decision continued the veteran's assigned 
50 percent disability evaluation for PTSD.

In August 2004, the veteran submitted a statement identical 
to his earlier statement dated in November 2003.  However, 
this statement had an additional paragraph drawing attention 
to two attached articles about events in Vietnam.  The 
veteran further stated, "When I first went to VA [the 
psychologist from 1999] didn't want me to talk about the war... 
I figured she was being kind... I finally figured that nobody 
in the VA knows about combat or what we went through... so I'm 
going to start telling war stories.... Read!"  The veteran 
submitted another statement in August 2004, which detailed 
his experiences in Vietnam.  He also attached a copy of his 
previous August statement and four pages of Internet research 
regarding a timeline, apparently of other events he 
experienced while in service.

The veteran and his wife testified at a Video Conference 
hearing before the Board in November 2004.  The veteran 
testified that he takes medication nightly, and that he sees 
a psychiatrist "about once a month."  He testified that he 
sleeps well when he takes his medication, but that if he 
doesn't, "I would wake up, I toss and turn.  It's disturbed 
sleep, I mean I can't sleep all the way through."  The 
veteran stated that the "only social relation" he has is 
with his wife, "and we argue."  He indicated that he has 
social relationships with people he was with in the military, 
but "other than that I stay in the house."  The veteran 
testified that the type of communication he has with his 
comrades is over the Internet and via telephone.  The veteran 
said he felt capable of harming others, but not himself.  He 
stated that he is currently not working, and that he has been 
fired because of his temper.  The veteran testified that he 
drank in the past to help him sleep.  The veteran stated that 
he currently has "a glass of wine once a week."  He 
testified that he feels "like I still got enemies around 
me," and stated, "like my wife when she wants to argue 
she's an enemy."  The veteran testified that he tries to 
"walk away," stating, "I try to get away from it.  I try 
to close my ears, which I can do."  The veteran denied 
having panic attacks, but indicated that he doesn't go to 
crowded places, or out in public that often.  

When asked why the veteran believed he is entitled to an 
increase in his disability rating for PTSD, the veteran 
related stories and events from his time in service.  The 
veteran related his experiences to a movie called "The 
Magnificent Seven" and expounded on the similarities between 
his experiences in service and those depicted in the film.  
The veteran testified that he does not go to therapy, but 
using his comrades as a "support group."

The veteran's wife testified that the veteran usually does 
not drive.  She testified that the veteran drove to the 
hearing but got lost because he could not remember the name 
of the street, and he left four "nasty messages" at the RO 
accusing them of "getting him lost."  She stated, "It was 
just because he didn't pay attention."  The wife testified 
that the veteran "never accepts responsibility for his 
actions," and that getting lost was everyone else's fault.  
The veteran's wife further testified that the veteran 
"didn't like [an authoritative role] with anybody," and, 
"It was anybody telling him what to do."  The veteran's 
wife also testified that she had been working two jobs and 
stated, "I am very angry at this whole system.  This VA 
system for some reason they think I should be responsible for 
this sorry [veteran], his behavior of how he is."  She 
stated, "I am really mad about it that the VA isn't taking 
more responsibility for this and the way he acts."  She 
testified that the veteran had emotional outbursts and that 
"something will set it off."  She described the veteran as 
not having "any patience."

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD has been assigned an 
initial rating of 50 percent disabling.  The veteran contends 
that a higher disability rating is warranted.  Under the 
criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of disability resulting from PTSD, the 
next higher, or a 70 percent, evaluation may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  The highest or 100 percent 
evaluation may be assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
With consideration of the entire record, the Board finds that 
the manifestations of the veteran's PTSD warrant no more than 
a 50 percent evaluation.  Although there is evidence of 
occupational impairment, most of the medical evidence of 
record attributes this more to the veteran's narcissistic 
personality disorder than to his PTSD.  Likewise, there is no 
objective evidence that the veteran experiences any social 
impairment.  In fact, the most recent medical evidence 
indicates that the veteran's relationships with his wife and 
family have been much improved, and that his social circle 
has broadened with the addition of relationships with fellow 
servicemen.

Additionally, consistently throughout the veteran's history 
of interviews with the VA Mental Health Clinic, there has 
been no suicidal or homicidal ideation.  There has also never 
been any report of obsessional rituals that interfere with 
routine activities.  The veteran's tone and rate of speech, 
as well as communication and language have also been normal, 
with no evidence of illogic, obscurity, or irrelevance.  
There is no evidence that the veteran has ever experienced a 
panic attack or depression that affected his ability to 
function independently, appropriately and effectively.  
Although there is some medical evidence to show instances of 
impaired impulse control, such as unprovoked irritability, 
this again has been linked to his personality disorder.  The 
veteran has denied periods of violence.  Further, it is clear 
from the record that the veteran has not shown neglect of 
personal appearance and hygiene.  Lastly, although the 
veteran has had two divorces, and there is evidence that his 
third marriage has been "rocky," the most recent evidence 
indicates that the veteran is getting along well with his 
wife of approximately 10 years as well as with his family.  
Accordingly, an initial evaluation in excess of 50 percent 
for the veteran's PTSD is not warranted.

In arriving at this determination, the Board has considered 
all the evidence of record, including the complete medical 
history of the PTSD, as well as current clinical 
manifestations of the disability, and its effects on the 
veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board observes that the veteran has submitted many 
statements and made several reports of his apparent 
frustration that other veterans he knows have been assigned 
total disability evaluations (i.e., 100 percent) for PTSD 
when he has not been.  The veteran has provided numerous 
accounts of his experiences in service in conjunction with 
his statements of frustration, as well as in his testimony 
before the Board, about his disability evaluation.  Again, 
however, disability ratings are intended to compensate, as 
far as can practicably be determined, the average impairment 
of a veteran's present earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disability ratings are not intended to compensate a veteran 
for past experiences.  Cf. Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  

The evidence, as discussed above, supports a rating of no 
higher than 50 percent for the veteran's PTSD from June 1999, 
the effective date of service connection, to the present.  A 
staged rating is not warranted by the evidence in this case 
pertaining to that period.  Fenderson, 12 Vet. App. at 126.  
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 50 percent for service-
connected post-traumatic stress disorder is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


